          Case 1:20-cv-02495-EGS Document 10 Filed 11/16/20 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


    PUBLIC CITIZEN,

                Plaintiff,

                             v.                          Civil Action No. 20-CV-2495 (EGS)

    UNITED STATES DEPARTMENT OF
    LABOR,

                Defendant.



                                    JOINT STATUS REPORT

        Pursuant to the Court’s Minute Order signed October 15, 2020, Plaintiff Public Citizen

and Defendant United States Department of Labor (DOL) hereby submit the following joint

status report and scheduling proposal, addressing the topics specified in the Court’s Order.

        1–3. The status of Plaintiff’s FOIA request, the anticipated number of documents
             responsive to the request, and the anticipated date(s) for release of documents.

        This case concerns a FOIA request, dated May 1, 2020, to the Department of Labor for

four categories of records created from March 13, 2020, through the date of the search: (1) “Any

communications related to COVID-19, the coronavirus, and/or plant closures, slowdowns, or

openings related to the pandemic between Department of Labor officials or staff and

representatives of” six meat processing companies and three industry groups1; (2) “Any

communications between Department of Labor officials or staff and Department of Agriculture

officials and staff relating to poultry, beef, and pork slaughter and/or processing facilities, in



1
  The companies are Smithfield Foods, Tysons Food, Cargill, Pilgrim’s Pride, JBS, and Hormel.
The industry groups are the National Pork Producers Council, the National Chicken Council, and
the National Meat Association.
         Case 1:20-cv-02495-EGS Document 10 Filed 11/16/20 Page 2 of 6




connection with COVID-19 or the coronavirus,” (3) “All records regarding the ‘Statement of

Enforcement Policy’ issued by Solicitor of Labor Kate O’Scannlain and Principal Deputy

Assistant Secretary for OSHA Loren Sweatt, on April 28, 2020,” and (4) “All records concerning

the applicability of state and local public health, worker safety, or consumer protection law, or

state tort law to poultry, beef, and pork slaughter and/or processing facilities, in connection with

COVID-19 or the coronavirus.” Plaintiff sought expedited processing of its request.

       On May 4, 2020, DOL assigned Plaintiff’s FOIA request to six components of the agency

to search for responsive records: (1) Occupational Safety and Health Administration (OSHA);

(2) the Office of the Solicitor of Labor (SOL): (3) the Office of the Assistant Secretary for Policy

(OASP); (4) the Office of the Secretary (OSEC); (5) the Office of Congressional and

Intergovernmental Affairs (OCIA); (6) and the Office of Public Affairs (OPA).

       Three DOL components have completed their searches for all categories of records

requested by Plaintiff. OSEC and OASP did not locate any responsive records. OCIA released

41 responsive pages of records to Plaintiff on September 9, 2020. 22 pages were released in full

and 19 pages were released in part, with redactions to information DOL asserts is protected from

disclosure pursuant to FOIA Exemption 6, 5 U.S.C. § 522(b)(6). OCIA has completed its

production.

       Two DOL components have partially completed searches for Plaintiff’s requested

categories of records, as set forth below:

           •   OSHA: OSHA has completed its search for records responsive to Plaintiff’s first

               requested category and produced 244 pages of records on September 10, 2020.

               141 pages were released in full, and 103 pages were redacted in part pursuant to

               FOIA Exemption 6. Additionally, OSHA has completed its electronic searches



                                                  2
         Case 1:20-cv-02495-EGS Document 10 Filed 11/16/20 Page 3 of 6




               for Plaintiff’s second category of records, and identified approximately 160

               potentially responsive e-mails and attachments. DOL is currently in the process of

               reviewing these records for responsiveness and potential withholdings. DOL will

               complete that review on or before December 11, 2020. Following that review,

               DOL will send the documents to USDA for a consultation review in light of

               USDA’s potential equities in those records. Plaintiff maintains that, in light of the

               relatively small number of documents and the length of time that has passed since

               Plaintiff’s request, any responsive records not subject to one of FOIA’s

               exemptions should be produced no later than January 11, 2021. DOL will

               endeavor to complete the necessary consultations as soon as practicable, but in

               light of the preliminary stage of the review and the need to ensure appropriate

               coordination with USDA, additional time beyond January 11, 2021, may be

               required.

           •   SOL: SOL has completed its search for records responsive to Plaintiff’s first and

               second requested categories. SOL did not locate any responsive records.

       Both OSHA and SOL also have completed preliminary electronic searches for records

responsive to Plaintiff’s third and fourth requested categories utilizing search terms agreed upon

by the parties.2 The searches, however, resulted in a far more voluminous collection of records

than DOL had expected. For example, SOL collected approximately 8.5 gigabytes of electronic

files in response to searches conducted for the fourth category of records. OSHA’s results were

even higher, as it collected approximately 20 gigabytes in category four. The initial results in



2
  The parties have conducted fruitful, good faith negotiations that resulted in specific key word
searches, identification of specific custodians, and limiting searches of certain categories of
requested records to emails and their attachments.
                                                 3
         Case 1:20-cv-02495-EGS Document 10 Filed 11/16/20 Page 4 of 6




category three for both components were smaller (both approximately 1.5 gigabytes), but still far

larger than DOL had expected.

       Similarly, OPA’s preliminary electronic search for records responsive to Plaintiff’s first

requested category returned approximately 2.5 gigabytes of electronic records, a significantly

larger result than DOL had anticipated for that category.

       These voluminous results are likely to contain a significant number of non-responsive

documents and suggest that the search terms and connectors initially agreed upon by the parties

may not have been sufficiently tailored to Plaintiff’s requests. DOL is currently conducting an

analysis of the documents returned from the initial searches in an effort to suggest more targeted

searches and identify search terms, date ranges, or custodians that are causing greater-than-

expected results. The goal of this review is to craft a more targeted set of search terms for SOL

and OSHA to use in their searches for the third and fourth requested categories, and for OPA to

use in its searches for all four categories. DOL expects to complete this review within 30 days.

Upon completion, DOL will meet and confer with Plaintiff about proposed adjustments to the

previously-agreed upon search terms, in an effort to reach agreement (although it is ultimately

DOL’s responsibility to craft and defend an adequate search). The parties agree that allowing

DOL to complete this analysis would further efficient resolution of this case by (1) eliminating

overbroad, non-responsive search results that would otherwise take significant time to review

and process; and (2) creating more targeted searches that may potentially result in a more

reasonable volume of records responsive to Plaintiffs’ requests.

       4. Whether a motion for an Open America stay is likely in this case.

       At this time based on the current information available, Defendant does not anticipate

moving for an Open America stay.



                                                 4
          Case 1:20-cv-02495-EGS Document 10 Filed 11/16/20 Page 5 of 6




       5. Whether a Vaughn Index Will be Required in This Case.

       The parties have agreed to defer a decision on whether a Vaughn index will be required in

this case. The parties respectfully propose that they be allowed time to confer, following

Defendant’s productions, to determine whether any issues remain in dispute and whether a

Vaughn index and summary judgment briefing will be necessary in this case.

       6. Whether this case would benefit from referral to a magistrate judge or the
          District Court Mediation Program for purposes of settlement.

       The parties do not believe the case would benefit from referral to a magistrate judge or to

the District Court Mediation Program.

       7. A proposed briefing schedule for dispositive motions.

       The parties agree that a proposed briefing schedule for dispositive motions is not necessary

at this time. Upon the completion of production, the parties agree to meet and confer regarding

any outstanding issues for resolution by the Court and, if necessary, a proposed schedule for

briefing summary judgment.


                                                 ***

       In light the current posture of this case and DOL’s ongoing searches and production of

responsive records, the parties request the Court’s leave to file another joint status report on or

before December 18, 2020.




                                                  5
        Case 1:20-cv-02495-EGS Document 10 Filed 11/16/20 Page 6 of 6




Date: November 16, 2020                  Respectfully submitted,


/s/ Adam R. Pulver
Adam R. Pulver (DC Bar No. 1020475)          JEFFREY BOSSERT CLARK
Adina H. Rosenbaum (DC Bar No. 490928)       Acting Assistant Attorney General
Public Citizen Litigation Group
1600 20th Street NW                          MARCIA BERMAN
Washington, DC 20009                         Assistant Director, Federal Programs Branch
(202) 588-1000
apulver@citizen.org                          /s/ Andrew I. Warden
                                             ANDREW I. WARDEN (IN Bar No. 23840-49)
Counsel for Plaintiff                        Senior Trial Counsel, Federal Programs Branch
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, DC 20005
                                             Tel: (202) 616-5084
                                             Fax: (202) 616-8470
                                             Email: Andrew.Warden@usdoj.gov

                                             Attorneys for Defendants




                                         6
